RENDERED: MAY 21, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2019-CA-0565-MR

TONYA WOOTEN                                                                    APPELLANT


                     APPEAL FROM NELSON CIRCUIT COURT
v.                   HONORABLE JOHN DAVID SEAY, JUDGE
                            ACTION NO. 12-CI-00760


ANNANDLEE, PLLC                                                                   APPELLEE


                                    OPINION
                            VACATING AND REMANDING

                                        ** ** ** ** **

BEFORE: JONES, MAZE, AND TAYLOR, JUDGES.

JONES, JUDGE: Tonya Wooton1 appeals from a judgment of the Nelson Circuit

Court awarding AnnandLee, PLLC, d/b/a Bardstown Ambulatory Care (hereinafter

referred to as “BAC”) compensatory and punitive damages in the amount of




1
 The notice of appeal appears to have incorrectly spelled Appellant’s last name as “Wooten.”
Filings in the circuit court and Appellant’s own signature use the spelling “Wooton,” which is
how we refer to Appellant herein.
$219,431.52 following a bench trial conducted in absentia. Having reviewed the

record and being otherwise sufficiently advised, we vacate and remand.

                I.    BACKGROUND AND PROCEDURAL HISTORY

            Tonya Wooton became a Registered Nurse (“RN”) in 1997. She later

earned an Advanced Practice Registered Nurse (“APRN”) license in 2001. She

began working in the employ of BAC in August 2006. As part of her employment,

Wooton was required to acknowledge receipt of the BAC Personnel Policies and

Employee Handbook, which, in part, requires employees to obey all national, state,

and local laws. In the course of her duties, Wooton routinely cared for, examined,

evaluated, and diagnosed patients.

            Wooton’s nursing license was set to expire on October 31, 2011.

Prior to the expiration date, BAC’s office manager, Christa Nall, twice asked

Wooton to provide BAC a valid copy of her renewed license. Wooton indicated

she would do so. On October 31, 2011, Nall asked if Wooton had renewed her

license. Wooton responded she had not done so, but would before the end of the

evening. On five more occasions in November and December, Nall asked Wooton

to bring in a copy of her renewed nursing license. Wooton indicated each time she

had forgotten and would bring it with her on her next scheduled work day.

Wooton continued to treat and diagnose patients during this time.




                                        -2-
              On December 8, 2011, an insurance representative informed BAC that

Wooton’s license had lapsed, which Nall verified on the Kentucky Board of

Nursing website. On December 9, 2011, Wooton arrived at work and assured

BAC that she had everything taken care of, and she was still permitted to practice

per the Kentucky Board of Nursing. BAC personnel called the Kentucky Board of

Nursing and learned Wooton’s license had lapsed, and that she was not permitted

to treat patients. BAC then terminated Wooton’s employment. BAC thereafter

filed suit in the Nelson Circuit Court on October 26, 2012 alleging intentional

misrepresentation/fraud, negligence, gross negligence, and sought compensatory

and punitive damages. According to BAC, it was damaged, in part, because it was

unable to bill the patients Wooton saw after her license lapsed.

              Wooton was properly served on October 27, 2012, but never answered

and a default judgment was granted against her on October 16, 2013. Wooton

obtained counsel at this time, and she moved to set aside the default judgment and

for leave to file a late answer on October 28, 2013.2 The default judgment was set

aside on November 27, 2013. Wooton filed an answer to BAC’s complaint, in

which she requested a trial by jury.




2
 She blamed her delay on personal problems related to anxiety and depression, and familial
problems related to grief and caring for her mother.
                                              -3-
              There was little activity until 2016, with the exception of Wooton’s

counsel twice filing a motion to withdraw as counsel, finally withdrawing on

September 12, 2016. A copy of the order granting the motion was sent to

Wooton’s home address on September 21, 2016. Wooton was pro se at this point.

              On November 6, 2017, BAC filed a notice to take deposition of Tonya

Denise Wooton on December 6, 2017. Copies were sent to Wooton’s home

address. On the same November 6, 2017 date, BAC filed a motion to set trial date

and enter scheduling order. On December 5, 2017, Wooton mailed a letter to the

circuit court requesting a new trial date. She stated she initially believed it to just

be a deposition and stated she was trying to hire counsel.3 On December 6, 2017,

the circuit court set the matter for court review on December 20, 2017. Copies of

the calendar order were sent first class mail to Wooton and BAC’s trial counsel.

              On December 21, 2017, the circuit court took the case under

submission. The case history reflects that a copy of the order was sent first class

mail to Wooton on the same day. The circuit court entered an order on January 4,

2018, removing the case from submission status on January 17, 2018. The case

history reflects that a copy of the order was sent first class mail to Wooton on the

same day.


3
 The deposition proceeded on December 6, 2017, but Wooton did not appear. We are unclear if
she reached out to inquire if she needed to appear, or to ask if it was cancelled based on the
motion to set trial date.
                                             -4-
               On January 17, 2018, the circuit court set this case for a status review

on March 7, 2018. On March 7, the circuit court set the case for a bench trial on

May 10, 2018 via an order setting case for trial and pretrial/settlement conference.

The order reflects the distribution of this order to all counsel of record; however,

the case history reflects that the order was sent first class mail to Wooton on March

7, 2018. A calendar order reflecting the same bench trial date was likewise entered

and sent first class mail to Wooton on March 8, 2018.

               On May 10, 2018, the circuit court proceeded with the bench trial.

Wooton did not appear for the trial, nor any attorney on her behalf. Court

personnel attempted to call Wooton multiple times and locate her within the

courthouse but were unable to do so. The court’s orders reflect that the trial was to

begin at 9:30 AM. The circuit court waited approximately twenty minutes before

proceeding. When Wooton failed to appear, the circuit court proceeded with the

bench trial.

               Following the conclusion of the trial, a calendar order was entered

wherein the circuit court directed BAC’s counsel to submit proposed findings of

fact and conclusions of law and set the matter for review on June 6, 2018. The

calendar order was entered on May 11, 2018, and a copy was sent first class mail

to Wooton. On June 6, 2018, during the status review hearing, Wooton appeared




                                           -5-
with counsel. Counsel filed a formal notice of entry of appearance on June 11,

2018.

                The circuit court entered its findings of fact and conclusions of law on

July 18, 2018. It found Wooton had made material misrepresentations, and her

actions had amounted to negligence and gross negligence. It awarded general

damages to BAC in the amount of $54,857.88 and punitive damages in the amount

of $164,573.64 for a total amount of $219,431.52, in addition to attorney’s fees.

                On July 30, 2018, Wooton’s counsel filed a motion to alter, amend, or

vacate, a CR4 60.02 motion, and a motion for relief from judgment pursuant to CR

60.03. After the circuit court denied the motions, Wooton appealed to this Court as

a matter of right.

                                         II.   ANALYSIS

                Before us, Wooton argues that we should vacate the circuit court

judgment because she did not receive notice of the trial date and did not waive her

right to a jury trial. Alternatively, Wooton asserts that equity dictates that she be

afforded relief from the judgment because her failure to appear was excusable.

The first issue is dispositive and requires us to vacate and remand for a jury trial.




4
    Kentucky Rules of Civil Procedure.
                                               -6-
              We note that Wooton did not object to the circuit court’s notice in

which it indicated its intent to hold a bench trial or bring the issue to the circuit

court’s attention after entry of its judgment against her. Therefore, she did not

properly preserve her argument below. However, “[a] palpable error which affects

the substantial rights of a party may be considered by the court on motion for a

new trial or by an appellate court on appeal, even though insufficiently raised or

preserved for review, and appropriate relief may be granted upon a determination

that manifest injustice has resulted from the error.” CR 61.02. Accordingly, we

will review Wooton’s claim regarding the trial court’s failure to hold a jury trial for

palpable error.5

              The case of Hazard Coal Corporation v. Knight, 325 S.W.3d 290 (Ky.

2010), is dispositive. In Hazard Coal, all parties requested a jury trial. During a

pretrial conference shortly before the trial, the circuit court, sua sponte, announced

that it would conduct a bench trial, believing that the jury would be unable to

understand the complex issues to be tried. The Knights were present and did not

object. Following entry of the judgment the Knights appealed arguing that their

right to a jury trial had been violated. Our Supreme Court held:



5
 We held in Petty v. Kentucky Farm Bureau Mutual Insurance Company, No. 2019-CA-1150-
MR, 2020 WL 6538753, at *3 (Ky. App. Nov. 6, 2020), that “[t]he failure to hold a jury trial
[where one has been requested] was manifest error as a jury trial is a fundamental right[.]” We
recognize this is an unpublished opinion. We cite to it for illustrative purposes only. See CR
76.28(4)(c).
                                              -7-
“The ancient mode of trial by jury shall be held sacred,
and the right thereof remain inviolate, subject to such
modifications as may be authorized by this Constitution.”
Ky. Const. § 7. Our Constitution designates no other
right as one which “shall be held sacred.” This right is
incorporated into CR 38.01, which states as follows:
“The right of trial by jury as declared by the Constitution
of Kentucky or as given by a statute of Kentucky shall be
preserved to the parties inviolate.” See also Meyers v.
Chapman Printing Co., Inc., 840 S.W.2d 814, 819 (Ky.
1992) (The Kentucky Constitution, Sec. 7, preserves “the
ancient mode of trial by jury.” A “civil cause of action”
for “damages sustained” is the classical textbook
paradigm of an action at law wherein “[t]he constitution
guarantees a trial by jury in cases of this character.”).

       CR 38.04 provides that the failure to properly
demand a jury trial acts as a waiver of the right, but also
imposes, once the right is demanded, a significant
restraint on the withdrawal of the demand. The rule
states: “The failure of a party to serve a demand as
required by this rule and to file it as required by Rule
5.05 constitutes a waiver by him of trial by jury. A
demand for trial by jury made as herein provided may
not be withdrawn without the consent of the parties[.]”

Similarly, CR 39.01, imposes a strict, and unambiguous,
procedural barrier to the waiver or withdrawal of a jury
trial demand once having been made:

      When trial by jury has been demanded as
      provided in Rule 38, the action shall be
      designated upon the docket as a jury action.
      The trial of all issues so demanded shall be
      by jury, unless (a) the parties or their
      attorneys of record, by written stipulation
      filed with the court or by an oral stipulation
      made in open court and entered in the
      record, consent to trial by the court sitting
      without a jury, or (b) the court upon motion
                            -8-
                   or of its own initiative finds that a right of
                   trial by jury of some or all of the issues does
                   not exist under the Constitution or Statutes
                   of Kentucky.

Id. at 295 (emphasis in original) (internal footnotes omitted).

                     “The constitutional term ‘inviolate’ means that the
             right to trial by jury is unassailable. Henceforth,
             legislation and civil rules of practice shall be construed
             strictly and observed vigilantly in favor of the right and is
             not to be abrogated arbitrarily by the courts. The
             constitutional right to a jury trial cannot be annulled,
             obstructed, impaired, or restricted by legislative or
             judicial action.” Steelvest, Inc. v. Scansteel Service
             Center, Inc., 908 S.W.2d 104, 108 (Ky. 1995).
             Moreover, as with statutes, we interpret the civil rules in
             accordance with their plain language. Lanham v.
             Commonwealth, 171 S.W.3d 14, 21 fn. 9 (Ky. 2005).

                     The mandate of CR 39.01 is unmistakable in its
             clarity. Its plain and forthright language affords no other
             construction but that once a proper demand for a jury
             trial has been made, the trial shall be by jury unless there
             is either a written stipulation filed with the court, or an
             oral stipulation of waiver made in open court. “In
             common or ordinary parlance, and in its ordinary
             signification, the term ‘shall’ is a word of command and
             . . . must be given a compulsory meaning.” Black’s Law
             Dictionary 1233 (5th ed. 1979). “Shall means
             shall.” Vandertoll v. Commonwealth, 110 S.W.3d 789,
             795-796 (Ky. 2003).

Id. at 295-96.

             Wooton requested a jury trial in her answer. Specifically, she stated:

             Wherefore, the Defendant, Tonya [Wooton], demands
             that the Complaint be dismissed, that the Plaintiff take
             nothing thereby, that she recover her costs herein

                                          -9-
             expended and any and all other relief to which she may
             appear to be entitled including trial by jury and a
             reasonable fee for her attorney of record.

Record at 86 (emphasis added).

             “[T]here is a presumption against the waiver of constitutional rights,

and for a waiver to be effective it must be clearly established that there was an

intentional relinquishment or abandonment of a known right or privilege.” Hazard

Coal, 325 S.W.3d at 297 (quoting Parson v. Commonwealth, 144 S.W.3d 775, 792

(Ky. 2004)). In Hazard Coal, the Supreme Court clearly held that a waiver of a

jury trial can only occur by way of written stipulation filed with the Court or by

oral stipulation made in open court. Specifically, the Court refused to construe

silence as tantamount to a waiver. Id. at 296-97. While we do not condone

Wooton’s failure to appear, based on Hazard, we cannot hold that her failure to

appear and object amounts to a waiver of her previously asserted jury trial demand.

Accordingly, we must vacate and remand.

             This case has languished for nearly six years, due in large part to

Wooton’s failure to act promptly after receiving court documents. While we

cannot know what the third bite at the apple may bring, it might not be as sweet.

We would encourage Wooton to pay attention to and timely act on all

correspondence from the courts in the future.




                                         -10-
                                 III.   CONCLUSION

             For the reasons set forth above, we vacate the judgment and remand

this matter to the Nelson Circuit Court for additional proceedings not inconsistent

with this Opinion.

             TAYLOR, JUDGE, CONCURS.

             MAZE, JUDGE, CONCURS AND FILES SEPARATE OPINION.

MAZE, JUDGE, CONCURRING: While I fully agree with the reasoning and

result of the majority opinion, I do so only because the result is compelled by the

clear language of CR 39.01. However, I must note that Wooton engaged in a

pattern of dilatory conduct that unnecessarily delayed the proceedings for nearly

six years, ranging from her failure to file an answer to BAC’s complaint through

her motion to set aside the judgment. Wooton failed to file an answer to BAC’s

complaint, resulting in the entry of a default judgment against her. After the trial

court set aside the default judgment and allowed her to file an answer, Wooton

failed to participate in discovery or any of the proceedings. I would also note that

Wooton did not object to the trial court’s failure to conduct a jury trial in her CR

59.05 motion. In my opinion, Wooton’s conduct could reasonably be construed as

a waiver of her jury trial demand.

             Nevertheless, Hazard Coal Corporation v. Knight, 325 S.W.3d 290

(Ky. 2010), makes it clear that once a party has demanded a trial by jury, that


                                         -11-
demand may not be withdrawn without consent of the parties. Id. at 295 (citing

CR 38.04). Moreover, CR 39.01 expressly provides:

             When trial by jury has been demanded as provided in
             Rule 38, the action shall be designated upon the docket
             as a jury action. The trial of all issues so demanded shall
             be by jury, unless (a) the parties or their attorneys of
             record, by written stipulation filed with the court or by an
             oral stipulation made in open court and entered in the
             record, consent to trial by the court sitting without a jury,
             or (b) the court upon motion or of its own initiative finds
             that a right of trial by jury of some or all of the issues
             does not exist under the Constitution or Statutes of
             Kentucky. (emphasis added).

             Interpreting this rule, the Court in Hazard Coal expressly held:

             The mandate of CR 39.01 is unmistakable in its clarity.
             Its plain and forthright language affords no other
             construction but that once a proper demand for a jury
             trial has been made, the trial shall be by jury unless there
             is either a written stipulation filed with the court, or an
             oral stipulation of waiver made in open court. “In
             common or ordinary parlance, and in its ordinary
             signification, the term ‘shall’ is a word of command and
             . . . must be given a compulsory meaning.” Black’s Law
             Dictionary 1233 (5th ed.1979). “Shall means shall.”
             Vandertoll v. Commonwealth, 110 S.W.3d 789, 795-796
             (Ky. 2003).

Hazard Coal, 325 S.W.3d at 296 (emphasis in original).

             Consequently, the trial court did not have discretion to dispense with a

jury trial in this case without strict compliance with the requirements of CR 39.01.

See also Whitfield v. Cornelius, 554 S.W.2d 870, 871 (Ky. App. 1977). Unlike in

Hazard Coal, the trial court did not infer Wooton’s waiver from her mere silence,
                                         -12-
but from her complete absence despite repeated notice of the proceedings. I

believe that the trial court could have found that her conduct amounted to a waiver

of Wooton’s prior jury trial demand. But the existing case law does not clearly

allow that result. And even if it does, the trial court could only do so after making

express written findings of fact. In the absence of such findings, this Court is not

at liberty to dispense with the formal requirements of CR 39.01.

             As a result, I reluctantly agree with the majority that the judgment

must be set aside and this matter be remanded for additional proceedings. I must

make it clear, however, that the courts do not have an immeasurable pool of time

and resources to deal with parties who are unwilling to cooperate in the judicial

process. Thus, the trial court retains the discretion to sanction Wooton’s dilatory

behavior, including but not limited to expenses incurred by the appellee if the trial

court believes them to be appropriate. Additional delays should not be tolerated

without a showing of substantial cause. And if Wooton continues her failure to

appear, the trial court may expressly find that she has implicitly waived her prior

jury trial demand. In that event, the trial court must make written findings of such

a waiver supported by the evidence of record. Lastly, I would urge our Supreme

Court to clarify whether a jury trial demand may be deemed waived under such

circumstances.




                                         -13-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

Jason P. Floyd           Ralph C. Pickard, Jr.
Bardstown, Kentucky      Paducah, Kentucky




                       -14-